By the Court.
The judgment of the court of appeals in this case was rendered prior to that of the court of appeals of Lucas county in the Bauman case, 94 Ohio St., 130. When the latter case was certified to this court, because of the conflict between its judgment and that of the court of appeals of Seneca county in the Anderson case, this court permitted a rehearing of the motion of the plaintiff in error to certify the instant case to this court. The same question is involved in the two cases, and the judgment in one case is conclusive upon the other. Here judgment was rendered by the com*89mon pleas court in favor of the trustee. The administrator prosecuted error to the court of appeals, and that court reversed for the sole reason that the common pleas court erred “in ruling that the statute of limitations of eighteen months did not apply to the action” instituted by the trustee. In so ruling the court of appeals erred.
The former entry of this court refusing to sustain the motion to certify the record is set aside and the motion to certify is sustained; and since the case has been presented and argued upon its merits, the judgment of the court of appeals is in this case reversed and the judgment of the common pleas court affirmed on authority of the Bauman case, supra.

Judgment reversed.

Nichols, C. J., Johnson, Wanamaker, Jones, and Matthias, JJ., concur.
Donahue and Newman, JJ., dissent.